DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 1, 4, (3/28/2022), and previous claims 2-3, 5-7, are under consideration by the Examiner.  
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Non-elected claim 13 is dependent on canceled claim 4.
Claims 8-9 have been canceled.  

Information Disclosure Statement
	
3.	The information disclosure statement (IDS) submitted on 3/28/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  


4.	Receipt of Applicant's arguments and amendments filed on 3/28/2022 is acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 3/28/2022:
(i)	the rejection of claims 1-7  under 35 U.S.C. 112, second paragraph.
Applicant's arguments with respect to claims 1-7, have been considered but are moot in view of the new ground(s) of rejection over claims 1-7.

6.	Applicant's arguments filed on 3/28/2022 have been fully considered and were persuasive in part. The new issues and remaining issues are stated below.

Claim rejections-35 USC § 112, second  paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7a.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "derivatives" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-7 are rejected as vague and indefinite insofar as they depend on rejected claim 1 for its limitations.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8a.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (2015) in view of US 2011/0150830A1 (Sasaki et al).
	This rejection is maintained for reasons of record set forth at pages 4-6 of the previous Office action of 12/27/2021.
Applicant argues that neither Cai nor Sasaki describe or even suggest a composition that exhibits cytotoxicity against Her2- positive cells and no measurable cytotoxicity against Her2-negative cells, further, a person of ordinary skill in the art would not have had any motivation to modify Cai in light of Sasaki nor would they have had a reasonable expectation of success in combining Cai and Sasaki because Cai describes a Her2-binding peptide conjugated to a Cy5.5 fluorophore (see, Cai at Abstract, p. 114), while the Office alleges that Cai shows localization of the conjugate to the cytoplasm of HER2-positive breast cancer cells, Cai’s goal was nuclear localization, and the Cai construct did not actually include any cytotoxic agent. Cai merely proposes the possible use with radionuclides. Furthermore, Applicant argues that Sasaki discloses transferrin receptor-binding peptides conjugated to artemisinin-related endoperoxides (see, Sasaki at J] 0042-0048), the Office alleges that it would have been obvious to couple artemisinin of Sasaki with Cai’s peptide, but does not explain why one of skill in this field would have separated the components described by Cai, or separated the components described by Sasaki, the Her2 receptor and transferrin receptor are entirely different receptor proteins with unique and specialized functions distinct from one another, and there is no teaching or suggestion in either Cai or Sasaki that would have motivated a person of ordinary skill in the art to modify the Her2-binding peptide of Cai with the artemisinin-related endoperoxides of Sasaki, as the Her2 receptor and the transferrin receptor operate by distinct and unique mechanisms.
In addition, Applicant argues that based on Cai and Sasaki, a person of ordinary skill in the art would not have had a reasonable expectation of success in conjugating the Her2-binding peptide to the artemisinin-related endoperoxides of Sasaki to produce a composition having both cytotoxicity against Her2-positive cells and no measurable cytotoxicity against Her2-negative cells. However, contrary to Applicant arguments, Applicant is arguing each of the references separately when this 35 USC 103 rejection is based on a combination of references. If each of Cai or Sasaki taught all the limitations of the instant claims, this rejection would be a 35 USC 102(a)(1) rejection. Furthermore, the claimed composition is to be delivered to cancer cells for treatment of cancer and both prior art reference compositions are anti-cancer compositions. It is irrelevant that the Her2 receptor and the transferrin receptor operate by distinct mechanisms because it would be obvious to one of skill in the art to couple the artemisinin for cancer treatment as taught by Sasaki to Cai’s Her2 peptide which binds to Her2 receptors on cancer cells to obtain a composition for treatment of cancer since both prior art references teach compositions which are useful for the very same purpose. Furthermore, it would be obvious to combine the teachings of the references to obtain a composition that directs artemisinin’s cytotoxicity towards Her2-positive cells because only these cells would have the Her2 receptor. Therefore, the combined teachings of Cai et al and Sasaki et al render obvious claims 1-6.


8b.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (2015) in view of US 2011/0150830A1 (Sasaki et al) as applied to claims 1-6 above and further in view of Slamon et al (2001).
	This rejection is maintained for reasons of record set forth at page 7 of the previous Office action of 12/27/2021.
Applicant argues that Cai and Sasaki in combination do not teach or suggest all the elements of the claims as amended, and Slamon fails to remedy the deficiencies of the alleged combination, a person of ordinary skill in the art would not have been motivated to combine a single element of Cai with a single element of Sasaki, and then further add a single element of Slamon, the presently claimed composition is a peptide-artesunate conjugate that binds to the Her2 receptor, and there is no monoclonal antibody present, the peptide-Cy5.5 conjugate of Cai and the peptide-endoperoxide conjugate of Sasaki include no monoclonal antibodies, a peptide conjugate delivering a cytotoxic compound to a cell is an entirely different mechanism of action from a monoclonal antibody targeting a receptor on the surface of a cell, and thus, a person of ordinary skill in the art would not have had a reasonable expectation of success in combining the separate elements of Cai or Sasaki with the cyclophosphamide as taught by Slamon to produce the claimed composition. However, contrary to Applicant arguments, Applicant is arguing each of the references separately when this 35 USC 103 rejection is based on a combination of references. If each of Cai or Sasaki or Slamon taught all the limitations of the instant claims, this rejection would be a 35 USC 102(a)(1) rejection. The Slamon et al reference has been cited in the instant rejection because it teaches administering cyclophosphamide as a chemotherapy treatment for women with progressive breast cancer that overexpresses Her2. A person having ordinary skill in the art would be motivated to modify the composition of Cai et al in view of Sasaki et al such that the composition comprises cyclophosphamide as taught by Slamon et al., to obtain the known functions and advantages of the Her2 peptide, artemisinin, and  cyclophosphamide and to increase the clinical efficacy of the claimed composition since Slamon et al teaches cyclophosphamide as a chemotherapy treatment for women with progressive breast cancer.  One would have been motivated to add cyclophosphamide to the composition with the Her2 peptide GSGKCCYSL (SEQ ID NO:1) that targets the Her2 receptor, and artemisinin because Slamon et al teaches cyclophosphamide as a chemotherapy treatment for women with progressive breast cancer that overexpresses Her2 (See column 5, lines 13-16). Therefore, the combined teachings of Cai et al, Sasaki et al, and Slamon et al render obvious claims 1-7.

Conclusion 
No claim is allowed.
Claims 1-7 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646